NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSHUA GODHART,                                 No.    20-16140

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-01541-JAD-VCF
 v.

TESLA, INC.,                                    MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Joshua Godhart (“Godhart”) appeals pro se the district court’s order

compelling arbitration and dismissing his employment discrimination and

retaliation action against Tesla, Inc. (“Tesla”). We have jurisdiction under 9



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 16(a)(3) and 28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s order compelling arbitration. Lambert

v. Tesla, Inc., 923 F.3d 1246, 1248 (9th Cir. 2019).

      Godhart has waived his challenge that he was entitled to a jury trial on the

making of the arbitration agreement by not raising the argument in his oppositions

to Tesla’s motions. See Brown v. Gen. Tel. Co. of California, 108 F.3d 208, 210

n.1 (9th Cir. 1997) (holding that a pro se plaintiff may not raise a new issue on

appeal where the issue was not raised before the district court); cf. Walsh v. Nev.

Dep’t of Hum. Res., 471 F.3d 1033, 1037 (9th Cir. 2006) (holding that an issue is

considered abandoned if it was not raised in response to a defendant’s motion to

dismiss so that it was not ruled on by the district court).

      We deem without merit Godhart’s argument that the decision from the ALJ

of the National Labor Relations Board weighed in favor of a jury trial: neither

Godhart nor Tesla were parties to the arbitration agreements at issue in the NLRB

case, which addressed other employees’ rights to access the NLRB.

      AFFIRMED.




                                           2